DETAILED ACTION
This Office Action is in response to Application 17/002,613 filed on August 25, 2020.  
Claims 1 – 19 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on August 25, 2020  was filed on the mailing date of the Application
17/002,613.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on September 21, 2020 has been filed in the Application 17/002,613 filed on September 21, 2020. However, the present application does not properly cross-reference the submitted foreign application in the specification of the present application according to 37 CFR 1.77. The Applicant is encouraged to amend the specification to include a cross-reference to the submitted foreign application.




Drawings
The drawings submitted on August 25, 2020 are accepted. 

Claim Objections
Claim 6 is objected to because of the following informality: claim 6 contains a typo “i2).” Appropriate correction is required. For purposes of examination, the typo of claim 6 shall be given no patentable weight.

Claim 12 is objected to because of the following informality: claim 12 incorrectly references “claim 7” for dependency, but the claim should properly reference “claim 10” for dependency instead. Appropriate correction is required. For purposes of examination, claim 12 shall be interpreted as being a dependent of claim 10.

Claim 14 is objected to because of the following informality: claim 6 contains a typo “().” Appropriate correction is required. For purposes of examination, the typo of claim 14 shall be given no patentable weight.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“sensor unit”, “virtual sensor unit”, “control unit " in claims 1, 2, and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 11, 13-14, 16-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benesh (US Pub. 2019/0138667), in view of McCarson (US Pub. 2019/0340843).

Regarding claim 1, Benesh teaches: 
a method for determining differences between an automated installation and a digital twin of the automated installation (Abstract; see also para [0060]), the method comprising:
a) fastening a sensor unit to a process material (para [0086]);
b) continuously recording at least one measurement variable via the sensor unit while the process material with the fastened sensor unit is processed by the automated installation (para [0086]- [0087]; see also para [0041]);
c) comparing one recorded measurement variable with corresponding determined variable which was determined using the digital twin (para [0090]; see also paras [0037] – [0038]); and
      d) identifying a location in the automated installation at which a difference between the at least one recorded measurement variable and the at least one corresponding determined measurement variable exists if the one recorded measurement variable differs from the determined measurement variable (para [0090]),

Benesh teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0086] In some embodiments, the DTMT system 100 further provides logistics services to minimize delays with respect to provision of components and the relevant tools, personnel, vehicles, transport systems, construction equipment, parts, components, sub-structures needed (i.e. construction resources) for the construction project by tracking their locations and availabilities. In other words the logistics services can be used to address requirements with respect to providing the necessary parts and tools at the correct location as they are needed, and where these tools/parts are located at any given time (e.g. in real-time). To provide logistics services, location data of the tracked elements are determined and recorded. To do so, sensors can be placed on the tools and components/parts of the construction projects. The sensors can be scanned to determine their locations. For example, RFID tags or connected devices such as Internet of Things (IoT) devices operable to report its position to the DTMT system 100. Alternatively, RFID tags may be scanned by scanners positioned at known locations throughout the construction site or active RFID and the scanned data indicating their location is then relayed to the DTMT in real-time. Communications with the DTMT system 100 can be facilitated using various methods including, but not limited to, satellite, Wi-Fi, cellular communication, on-site gateways, and manual readers.

[0087] The availability of a resource can be determined based on the location of the resource. For example, if a tool is located within a designated storage area, it is likely that the tool is available for use. The same tool may not be available for use if its location is determined to be within an area designated Other types of sensors that are capable of identifying further information about a construction resource can be incorporated. For example, power sensors can be deployed to identify the on/off status of tool or machine. Accelerometers can be positioned within a tool or machine to determine whether it is in motion (i.e. likely to be in use) or idle (likely not in use).The outputs of these sensors can be measured in respect of a particular time point or over a time interval to ascertain its availability. Combining the outputs of various sensors can therefore provide more robust determinations of the availability of a resource.


[0090] Based on the construction project plan/schedule, the DTMT system 100 may know where and when tools and parts are required and using the logistics services, verifies that they are at the desired locations when needed. The DTMT system 100 compares the planned location to the actual location(as provided by the logistics service) and generates a corresponding issues and action report identifying any mismatches. The report can be analyzed and vetted by human experts to provide feedback to the DTMT system 100 so as to continually improve the reports going forward based onv expert input.

but, Benesh does not explicitly disclose: 
c) comparing a temporal profile of the at least one recorded measurement variable with a temporal profile of at least one corresponding simulated measurement variable which was simulated using the digital twin; and 
d) identifying a location in the automated installation at which a difference between the at least one recorded measurement variable and the at least one corresponding simulated measurement variable exists if the temporal profile of the at least one recorded measurement variable differs from the temporal profile of the at least one corresponding simulated measurement variable.

 However, McCarson teaches: 
c) comparing a temporal profile of the at least one recorded measurement variable with a temporal profile of at least one corresponding simulated measurement variable which was simulated using the digital twin (McCarson: Fig 2; paras [0022] – [0024]: temporal characteristics and fingerprints; para [0042]:predicated representation; See also Fig 9 and paras [0064] – [0065] & para[ 120]); and
d) identifying a location in the manufacturing environment at which a difference between the at least one recorded measurement variable and the at least one corresponding simulated measurement variable exists if the temporal profile of the at least one recorded measurement variable differs from the temporal profile of the at least one corresponding simulated measurement variable (McCarson: [0024]; See also Fig 9 and paras [0064] – [0065] & para [0120]);.

McCarson teaches specifically (red boxes and underlines are added by Examiner for emphasis):


    PNG
    media_image1.png
    907
    688
    media_image1.png
    Greyscale


[0022] While the example manufacturing cell may perform one or more operations in furtherance of a
product of interest, different environmental conditions, equipment conditions and/or raw material
conditions may cause the product of interest to exhibit one or more excursions. As used herein, a
finished product of interest reflects a product, part or assembly of parts operated on by one or more
tools of one or more manufacturing cells. Each manufacturing cell may be one stage in a multi-stage
manufacturing process in which the product of interest is augmented in a particular manner in
furtherance of creating a finished product of interest upon completion of a series of manufacturing
cells. As described above, excursions may be caused by variations in raw materials of a supply line to
the example manufacturing cell. To further characterize and/or analyze conformance with one or more
tolerance threshold values of the product of interest, the example sensor interfacer 204 collects data
corresponding to the product of interest, in which such data is obtained from different sensors of the
manufacturing cell (e.g., multimodal cameras, weight sensors, smoothness detectors, etc.) and the
example digital representation generator 206 calculates a digital representation of the product of
interest. Stated differently, the digital representation of the product of interest allows comparisons of
metrics associated with a digital twin. In some examples, the digital representation of the product of
interest is a list of detected characteristics, such as a list including the product length, the product
height, the product width, the product weight, the product resistivity, etc. In some examples, the digital
representation generator 206 stores the digital representation in a local storage, such as within the
example digital twin database 208.

[0023] The example digital twin comparer 210 retrieves a digital twin from the example digital twin
database 208 and determines whether the product of interest is within one or more tolerance values.
In some examples, the digital twin comparer 210 determines when the product of interest fails to
satisfy one or more tolerance metrics associated with the digital twin. In some examples, the digital
twin comparer 210 determines a temporal characteristic of when such tolerance metrics fail to satisfy
particular threshold values specified by the digital twin. In some examples, the digital twin is retrieved
from a secure storage location, such as a secure enclave (e.g., the Intel® software guard extension
(SGX) instruction set to partition memory for secure operation(s)). If the tolerance values are satisfied
(e.g., not violated, not exceeded, etc.), then the example manufacturing cell 102 is operating correctly.
However, in the event the example digital twin comparer 210 determines that the product of interest
does not satisfy (e.g., exceeds) one or more tolerance values, then the example fingerprint manager
220 generates a process fingerprint. As used herein, a fingerprint is a subset of data corresponding to
process operations that occur in connection with detection of an excursion. Generally speaking, while
one or more excursions may be relatively easy to detect by referencing product characteristics of a
manufactured product against the digital twin, corresponding circumstances, variables and/or nuances
leading up to that excursion (preceding the excursion detection at a first time) may not be easy and/or
otherwise straightforward to detect. In some examples, a confluence of dozens, hundreds or thousands of particular characteristics may exhibit particular values that cause the particular excursion. All such characteristics detected by different sensors in the manufacturing cell are used to generate a process fingerprint. To aid in the dissemination of what could be thousands of different characteristics, the example classification manager 212 classifies the fingerprint against a knowledgebase (e.g., a database) of known process excursion fingerprints to find a closest match. Stated differently, when a particular confluence of different process characteristics occurs and is classified, future occurrences of such process activity can be detected in an effort to take preventative measures prior to the occurrence of process cycle time waste, raw material waste, safety concerns, and/or permit initialization of preventative maintenance tasks. Stated differently, in response to identifying a fingerprint match against the knowledgebase, the example classification manager 212 invokes one or more preventative measures (e.g., preventative maintenance procedure(s)) and/or corrective actions to improve the process and/or a product manufactured by the process.

[0042] The example digital representation generator 306 calculates a digital representation of the
recently operated-on product in a manner similar to that discussed above. That is, data from the
example sensor interfacer 204 (e.g., multimodal cameras, weight sensors, smoothness detectors, etc.)
is used by the example digital representation generator 306 to calculate and/or otherwise generate a
digital representation of the product of interest. The example digital twin comparer 310 determines
differences between the digital representation and the predicted representation and verifies whether
one or more tolerance values are met. If not, then the example counter 330 increments a count value.
In other words, when efforts to modify the current process still fail to satisfy tolerance values, then this

adjustment of the process control modification, such further modifications only occur after a threshold
counter limit is detected. When that limit is detected, the example mutation integrator 324 applies
further mutations, as described in further detail below. The example mutation integrator 324 identifies
the most altered variables from the hypothesis function (e.g., calculated differences between mutated
values and prior unmutated values) and applies mutation adjustment values thereto. In some
examples, further mutation of the identified most altered variables is achieved by generating a random
value between a highest and lowest variable value in the hypothesis function, and then resetting that
variable with the newly-generated random value.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Benesh and incorporate the teachings of McCarson
for comparing temporal profiles of recorded and simulated measurement variables and identifying a location at which a difference between recorded and simulated measurement variables if said temporal profiles differ. The one of ordinary skill in the art would have been motivated to do so to in order to detect anomalous differences that are not easily and straightforward to detect, thereby aiding in classifying a spectrum of differences and taking remedial actions to resolve differences  (McCarson: para [0023]).

	
	Regarding claim 3, modified Benesh teaches all of the limitations of claim 1. 
	Modified Benesh further teaches and Benesh also teaches, wherein:
at least one position of the sensor unit is recorded as a measurement variable by the sensor unit (Benesh: paras [0086]- [0087]; see also para [0041]).


	Regarding claim 6, modified Benesh teaches all of the limitations of claim 3. 
	Modified Benesh further teaches and Benesh also teaches, wherein:
steps b), i2) and c) are performed in real time at the same time (Benesh: para [0034] & [0086]).


Regarding claims 9, 11, 13-14, 16 -17 and 19, modified Benesh teaches a method for determining differences between an automated installation and a digital twin of the automated installation. Therefore, modified Benesh teaches an apparatus and automated installation for determining differences between an automated installation and a digital twin of the automated installation

Claims 2, 4-5, 7-8, 10, 12, 15, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benesh (US Pub. 2019/0138667), in view of McCarson (US Pub. 2019/0340843), and in further view of B R (US Pub. 2019/0033850).

Regarding claim 2, modified Benesh teaches all the limitations of claim 1, 
but, modified Benesh does not teach the detail of the virtual sensor unit within the digital twin. Specifically, modified Benesh does not explicitly disclose, further comprising: 
i1) modeling a virtual sensor unit on a virtual process material inside
the digital twin; and
i2) simulating the at least one corresponding measurement variable, the at least one corresponding measurement variable being recorded by the virtual sensor unit while the virtual process material with the virtual sensor unit is processed by the digital twin. 

However, B R teaches the detail of the virtual sensor unit within the digital twin. Specifically, B R teaches:  
i1) modeling a virtual sensor unit on a virtual process material inside
the digital twin (B R: paras [0017] & [0038]); and
i2) simulating the at least one corresponding measurement variable, the at least one corresponding measurement variable being recorded by the virtual sensor unit while the virtual process material with the virtual sensor unit is processed by the digital twin (B R: para [0047]). 

B R teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0017] The system model is used to generate virtual sensor data for the plurality of sensors. Based on the operation of the technical system, the system model is updated with the sensor data from the
plurality of sensors to reflect a current state of the technical system. Accordingly, the system model is configured as a virtual replica of the technical system. Additionally, the system model is used to update input parameters provided to the technical system. The update of the input parameters may effect change in the sensor data.

[0038] The operation of the control unit 100 takes place in two stages, a pre-operation stage and an operation stage. During the pre-operation stage, the model generator module 110 generates a system model of the technical system. The system model is a high fidelity simulation model of the technical system that replicates the functionality and operation of the technical system in real time. The systemmodel includes virtual sensor data for each of the sensors in the technical system.

[0047] During the operational phase, the sensor data of the sensors 222-228 are continuously compared with virtual sensor data in the system model. For example, the sensor data for 222 is A 50°C., sensor B 224 is 60° C., sensor C 226 is 70° C., and sensor D 228 is 85 rpm with input current of2.9 Ampere and voltage of 220V. The virtual sensor data in the system model for sensors 222-228 are51° C., 60° C., 71° C. and 100 rpm, respectively. Comparing the sensor data 85 rpm with the virtual sensor data 100 rpm for the tachometer 228, the difference is above the tolerance of +/−10 rpm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to combine the teachings of modified Benesh and B R because B R teaches the
missing detail of the virtual sensor unit within the digital twin used in the modified Benesh method.

Regarding claim 4, modified Benesh teaches all of the limitations of claim 2. 
	Modified Benesh further teaches and B R also teaches, wherein:
at least one position of the sensor unit is recorded as a measurement variable by the sensor unit (B R: paras [0017] & [0038] & [0047]; see also para [0062]);
wherein at least one virtual position of the virtual sensor unit is recorded as the corresponding simulated measurement variable by the virtual sensor unit (B R: paras [0017] & [0038] & [0047]; see also para [0062]);
wherein the location at which a difference occurs between the at least one recorded measurement variable and the at least one corresponding simulated measurement variable is identified by evaluating a track of the sensor unit based on the recorded position (B R: paras [0017] & [0038] & [0047]; see also para [0062]); and
wherein a virtual track of the virtual sensor unit based on the simulated virtual position (B R: paras [0017] & [0038] & [0047]; see also para [0062]).


Regarding claim 5, modified Benesh teaches all of the limitations of claim 2. 
	Modified Benesh further teaches, wherein:
steps b), i2) and c) are performed in real time at the same time (Benesh: para [0034] & [0086]; B R: para [0038]).

Regarding claim 7, modified Benesh teaches all of the limitations of claim 2. 
	Modified Benesh further teaches, wherein:
the sensor unit records as a measurement variable and the virtual sensor unit records as a corresponding simulated measurement variable, at least one of (i) a temperature, (ii) a pressure, (iii)
an acceleration, (iv) a speed, (v) a light intensity, (vi) a sound pressure and (vii) an image (Benesh: para [0052]; McCarson: [0042]; B R: [0051]).

Regarding claim 8, modified Benesh teaches all the limitations of claim 1, 
but, modified Benesh does not teach the detail of the virtual sensor unit within the digital twin. Specifically, modified Benesh does not explicitly disclose, further comprising: 
j1) modeling a virtual sensor unit on a virtual process material inside the digital twin, the virtual sensor unit including a parameterizable sensor geometry which records a relative
position of a location at which a physical variable was captured by the sensor geometry;
    j2) simulating the at least one corresponding measurement variable, the at least one corresponding measurement variable and the relative position being recorded by the virtual sensor unit having
the parameterizable sensor geometry while the virtual process material with the virtual sensor unit is processed by the digital twin; and
j3) providing the sensor unit according to the recorded relative positions.


However, B R teaches the detail of the virtual sensor unit within the digital twin. Specifically, B R teaches:  

j1) modeling a virtual sensor unit on a virtual process material inside the digital twin, the virtual sensor unit including a parameterizable sensor geometry which records a relative
position of a location at which a physical variable was captured by the sensor geometry (B R: paras [0017] & [0038] & [0047]; see also para [0062]);
    j2) simulating the at least one corresponding measurement variable, the at least one corresponding measurement variable and the relative position being recorded by the virtual sensor unit having
the parameterizable sensor geometry while the virtual process material with the virtual sensor unit is processed by the digital twin (B R: paras [0017] & [0038] & [0047]; see also para [0062]); and
j3) providing the sensor unit according to the recorded relative positions (B R: paras [0017] & [0038] & [0047]; see also para [0062]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to combine the teachings of modified Benesh and B R because B R teaches the


Regarding claims 10, 12, 15 and 18, modified Benesh teaches a method for determining differences between an automated installation and a digital twin of the automated installation. Therefore, modified Benesh teaches an apparatus and automated installation for determining differences between an automated installation and a digital twin of the automated installation


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Gu (US Pub. 2010/0174395) teaches testing of manufacturing automation system with a digital twin. 
Schlereth (US Pub. 2010/0299169) teaches using a digital twin in planning a technical installation.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        09/16/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115